TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-11-00408-CV


Thomas Suehs, in his Official Capacity as Executive Director of the Texas Health and
Human Services Commission, Appellant


v.


Alpharma USPD, now known as Actavis Mid Atlantic LLC and Purepac Pharmaceutical
Co., now known as Actavis Elizabeth LLC, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-11-001082, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Thomas Suehs, in his official capacity as Executive Director of the Texas
Health and Human Services Commission, has filed an agreed motion to abate this appeal pending
consummation of settlement.  Accordingly, we grant the motion and abate the appeal for 90 days
from the date of this order or until further order of this Court.  All appellate deadlines will be
tolled during the period of abatement.  Absent further order of this Court, this appeal will be
automatically reinstated after the 90 day period.

					__________________________________________
					Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed:   December 30, 2011